DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-7 and 10-15 are currently pending
	Claims 8-9 have been canceled
Double Patenting
3.    The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An provisional obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In reVongi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thonngton, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to; www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 of the instant application 17/521,086 is provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claim 1,  respectively of co-pending Application No. 17/503,792 (the conflicting application). 
Although the amended claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same invention, with the instant  application being considered generic to the conflicting application claims, wherein the differently recited syntax in fact represents the same semantic as further defined by the underlying rationale; 
Both applications identify a decoding method by which, a decoder is receiving image residual information at the prediction loop as being derived from an intra-prediction mode applied to the current block, based on intra prediction type information signaled by encoder in the bitstream to include a matrix based intra prediction (MIP) flag indicating that in case of MIP is not being performed at the current block, where the image information includes low frequency non-separable transform (LFNST) index information related to the selection and application of a transform kernel for a LFNST transform set for the current block. 
The instant application at the amended claim 1 recites matter representing the same scope of reconstructing the image block under the same constraint as the conflicting application, as below cited; (instant application) “wherein the inverse secondary transform for transform coefficient is not performed and information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled through a bitstream based on intra prediction for the current block being matrix based intra prediction (MIP).”, and the (conflicting application) similarly reciting the restriction condition, where; “the intra prediction type information includes a matrix based intra prediction (MIP) flag representing whether MIP is applied to the current block and based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block, “
It is to be remarked that at the prediction loop of a coding device performs an inverse quantization/transform on the received residual and accordingly reconstructing the respective current video/image block as signaled by encoder on the constraint of a MIP not being allowed, thus allowing an LFNST secondary transform to be performed in this case by which it is concluded that similar matter is claimed.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-7 and 10-15 have been considered but are found unpersuasive.
	Applicants amend the claimed language to clearly define the scope of the claim by eliminating the indefinite recitation of the “whether” statement, by which further changing the scope of the claim.
The prior art is considered representative in respect to the amended claimed matter where the original interpretation remains relevant, as rebutted, per JVET-N0217 standard  cited in Deng, at Sec.2.5, Par.[0070]-[0075] and when the MIP mode not being applied  the provisions of a reduced secondary transform, (RST) or (NSST) is permitted for the transform block as being selected from multiple transform selections (MTS), at Sec.3, 3.1 and Par.[0303] as defined by the constraints set at Par.[0443] or [0440]-[0446]. 
Furthermore, it is found that the art to Deng at least obviates and discloses a decoder applying an intra-mode prediction (Title and Abstract) decoding method being applied to a similar claimed process where a secondary transform NSST or reduced secondary transform (RST) is being applied conditionally to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder at least as taught in the exemplary paragraphs, ¶ [0584]-[0586] and ¶  [0440],[0616] as selectively edited below

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, by which indicating the selective application of not applying a secondary transform based on the MIP being applied, or as selectively mapped for the specific coding conditions from Deng at ¶  [0618], citing;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
). 
On a further detailed interpretation describing the application of a secondary transform (RST), RST or i.e., non-separable transform LNST/NSST, conditional to the transform coefficients being derived through a (forward or inverse) process selected from multiple transforms MTS to be performed under various constraints to the matrix based intra-prediction MIP currently applied per JVET-N0217 standard at Sec.2.5, ¶ [0070]-[0075] where MIP mode is applied, then further being considered for a reduced secondary transform, (RST) or (NSST) on the transform block at Sec.3, 3.1 and ¶ [0303] as defined by the constraints set at ¶ [0443] or [0440]-[0446] by which not signaling MIP thus enabling the processing of the secondary transform LNST/NSST.
Further cited from Deng, Par.[0618] that at some embodiments among many, citing; 
“In some embodiments for the method 3500, the rule indicates that the transform mode is applied to the current video block when the MIP mode is disallowed from being applied to the current video block.”, thus identically representing the claim 1, reciting; “based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information”, where an intra-mode is applied (Deng: Title and Abstract) is applied but the MIP flag/mode is not applied the non- separable DCT-II type transform index is signaled i.e., “…the bitstream representation of the current block excludes signaling of the transform matrix indexes for the DCT-II transform coding technique”.
Deng and Chiang remain significant arts for the purpose of this examination.
	However, based on amendment and in the interest of finding an express validation of the obviousness principles applied at the combined arts, a new search has been performed by which identifying the art to Lee, Be Keun of the Korean Application No. 10-2019-0027938 in lieu of the documents, WO2020185022A1; KR20190027938A, with a priority date of Mar. 12, 2019 specifically disclosing the limitations recited at claim 1; " wherein the inverse secondary transform for transform coefficient is not performed and information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled through a bitstream based on intra prediction for the current block being matrix based intra prediction (MIP)." 
Lee discloses the claimed matter at Pg. 102 of the PDF document  herein attached for antecedent record and citing:
“Alternatively, even when the current block is encoded by intra prediction, when intra prediction based on a matrix is performed, the second transform may not be applied.”
	Therefore, it is contended that Lee discloses the claimed limitation by which, "based on an intra mode being applied to the current block and the MIP flag (a 1-bit MIP flag is generated and signaled to decoder, ¶ [0426]-[0427], [0442]) representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block.", similarly taught by Lee in the PGPUB document at ¶ [0577] citing;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and mapped from ¶ [0658]-[0661] as the secondary non-separable transform may be performed, based on the MIP flag, ¶ [0658], [0661], when the MIP is not applied due to various restrictions, ¶ [0577] or in the alternative, applying the NSST e.g., low frequency non-separable transform of a second transform, based on a flag signaled to decoder or by a kernel index ¶ [0659]-[0660].
	On the second argument alleging that the second transform is not signaled into the bitstream, Examiner remarks that at least by logical determination that when a second transform is not being applied, would consequentially make such signaling unnecessary, expressly defined by the constraint set by the MIP already preventing a second transform to be applied as taught by the arts to Deng, Chiang and Lee.
	Therefore precedence has been determined to the claimed matter as amended from the combined arts to Deng, Chiang and Lee.
	Applicant’s representative is encouraged to contact the Examiner with amending matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being obvious over Zhipin Deng et al., (hereinafter Deng) (US 2021/0297672) and Man-Shu Chiang et al., (hereinafter Chiang) (US 2020/0322623) in view of Bae Keun Lee (hereinafter Lee) (US 2021/0306666) in lieu of WO2020185022A1; KR20190027938A.

Re Claim 1. (Currently Amended) Deng discloses, an image decoding method performed by an image decoding apparatus, the image decoding method (a video/image decoding method Fig.22 ¶ [0582]) comprising: 
generating prediction samples of a current block based on intra prediction mode (generating prediction samples of a current block by using intra-prediction mode, ¶ [0024], [0103], [0327], [0624] and Fig.37); 

generating residual samples of the current block based on inverse transform (generating a residual sample blocks at the video decoder 300, ¶ [0538]-[0539] at the reconstruction unit 306, ¶ [0564]-[0565]); and 

reconstructing the current block based on the prediction samples [[block]] and the residual samples[[block]] (reconstructing the current video block at unit 306 by summing the residual block to the corresponding prediction block generated at intra-prediction unit 303 ¶ [0565]), wherein the inverse transform comprises inverse primary transform and inverse secondary transform (comprising a primary block transform and a secondary transform applied from a multiple transform type selection, ¶ [0302]-[0303]), and 
wherein the inverse secondary transform for transform coefficient is not performed and information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled through a bitstream (when MIP flag is signaled, the secondary transform is not signaled, as a condition to the second transform being applied, ¶ [0616], [0618]) based on intra prediction for the current block being matrix based intra prediction (MIP) (the secondary transform is performed on a constraint set directed to the conditional application of secondary (RST) or (NSST) transforms in response to the application of (MIP) mode to the current video block  ¶ [0616], and taught in further detail of applying an intra-mode prediction (Title and Abstract) decoding method being applied to a similar claimed process where a secondary transform NSST or reduced secondary transform (RST) is being applied conditionally to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder at least as taught in the exemplary paragraphs, ¶ [0584]-[0586] and ¶  [0440],[0616] as selectively edited below


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, by which indicating the selective application of not applying a secondary transform based on the MIP being applied, or as selectively mapped for the specific coding conditions from Deng at ¶  [0618], citing;


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and describing the application of a secondary transform (RST), RST or i.e., non-separable transform LNST/NSST, conditional to the transform coefficients being derived through a (forward or inverse) process selected from multiple transforms MTS to be performed under various constraints to the matrix based intra-prediction MIP currently applied per JVET-N0217 standard at Sec.2.5, ¶ [0070]-[0075] where MIP mode is applied, then further being considered for a reduced secondary transform, (RST) or (NSST) on the transform block at Sec.3, 3.1 and ¶ [0303] as defined by the constraints set at ¶ [0443] or [0440]-[0446] by which not signaling MIP thus enabling the processing of the secondary transform LNST/NSST). 

In an analogous art, Chiang teaches the claimed matter where,
reconstructing the current block based on the prediction samples [[block]] and the residual samples[[block]], wherein the inverse transform comprises inverse primary transform and inverse secondary transform (reconstructing the current block based on primary and secondary transforms being applied at block 1215, per Fig.13 and at least ¶ [0133]), and 
wherein the inverse secondary transform for transform coefficient is not performed and 
information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled (the secondary transform is not signaled, ¶ [0059] ) through a bitstream based on intra prediction for the current block being matrix based intra prediction (MIP) (the MIP mode Sub.IV, ¶ [0066] and a second forward at unit 1210 and inverse 1215 transforms in Fig.13 enabling or disabling various primary/secondary transforms ¶ [0025], to determine the performing of a secondary transform ¶ [0132]- [0133]).

Furthermore, the art to Lee, expressly teaches about,
generating prediction samples of a current block based on intra prediction mode (decoding the current block by applying intra-prediction Fig.31, 32, ¶ [0050], [0080] at unit 235 Fig.2, ¶ [0104]); 
generating residual samples of the current block based on inverse transform (generating at decoder of Fig.2 the residual samples of the current block from the inverse quantization unit 220 and inverse transform unit 225 and applied at the summer ¶ [0104]-[0105]); and 
reconstructing the current block based on the prediction samples [[block]] and the residual samples[[block]] (generating the reconstructed samples for the current block based on summing the residual from unit 225 and the intra-predicted image from unit 235 to be applied to the filter unit 240 in Fig.2, Fig.52, 53 ¶ [0010]), wherein the inverse transform comprises inverse primary transform and inverse secondary transform (and reconstructing the current block based on a primary and a secondary inverse ¶ [0668]  transforms applied to the prediction samples, Fig.49 ), and 
wherein the inverse secondary transform for transform coefficient is not performed (in the intra-prediction mode, when the MIP flag is not applied, as the opposite to being applied and preventing the LNSST of a secondary transform being allowed, ¶ [0577]) and information specifying a transform kernel of the inverse secondary transform for the transform coefficient is not signaled through a bitstream based on intra prediction for the current block being matrix based intra prediction (MIP) (the secondary non-separable transform may be performed and signaled or not, based on the MIP flag, ¶ [0658], [0661], i.e., when the MIP is not applied due to various restrictions, ¶ [0577] or, in the alternative applying the NSST e.g., low frequency non-separable transform of a second transform, based on a flag signaled to decoder or by a kernel index ¶ [0659]-[0660]).   

However, under the interpretation considerations derived from Deng, describing the application of a secondary transform (RST) , RST or NSST, or (NSST), conditional to the transform coefficients being derived through a (forward or inverse) process selected from multiple transforms MTS to be performed under various constraints to the matrix based intra-prediction, MIP currently applied per JVET-N0217 standard at Sec.2.5, ¶ [0070]-[0075] where MIP mode is applied, then further being considered for a reduced secondary transform, (RST) or (NSST) on the transform block at Sec.3, 3.1 and ¶ [0303] as defined by the constraints set at ¶ [0443] or [0440]-[0446]. The above preliminary considerations with conclusions mapped from ¶ [0616] deems the claimed matter obvious to the ordinary skilled before the effective date of the invention based on the art to Deng combined with the similar art attributed to Chiang and being expressly  addressed by Lee in regard to the MIP flag by which determining if a secondary transform is applied thus signaled to decoder, by which the claimed matter is deemed predictable.

Re Claim 2. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 1, 
Chiang teaches about, wherein the inverse secondary transform is performed only upon determining that inverse secondary transform is performed with respect to the transform coefficient (the switching in Fig.13 by enabling or disabling various primary/secondary transforms ¶ [0025], for whether performing a secondary transform ¶ [0132]- [0133]).  

Re Claim 3. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 2, 
Deng teaches about, wherein the determination as to whether inverse secondary transform is performed with respect to the transform coefficient is performed based on information signaled through a bitstream (operation 3102 in Fig.31 determining whether the MIP mode is applied signaled by a MIP flag whether is applied to the current block Par.[0567], Fig.23) ¶ [0608] as a condition to the second transform being applied, ¶ [0616]).  

Re Claim 4. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 1, 
Deng teaches about, wherein the inverse secondary transform comprises: 
determining a transform set of inverse secondary transform based on an intra prediction mode of the current block; 
selecting one of a plurality of transform kernels included in the transform set of the inverse secondary transform; and 
performing the inverse secondary transform based on the selected transform kernel (performing inverse secondary transform based on one of selected DCTII, DSTVII or DCTVIII, based on the intra-prediction mode of the current block, Sec.3.1, ¶ [0302]-[0303]..).  

Re Claim 5. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 4, 
Deng teaches about, wherein, based on the intra prediction for the current block being MIP, the intra prediction mode of the current block used to determine the transform set of the inverse secondary transform is derived as a predetermined intra prediction mode (based on a MIP flag indicating this mode being applied to the current block Par.[0584] Fig.23,  ¶ [0608] as a condition to the second transform being applied, ¶ [0616]).  

Re Claim 6. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 5, 
Deng teaches about, wherein, based on the intra prediction for the current block being MIP, the predetermined intra prediction mode is derived from an MIP mode of the current block based on a predefined mapping table (using predetermined MIP rule to the current block, ¶ [0596]).  

Re Claim 7. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 5, 
Deng teaches about, wherein, based on the intra prediction forClient Ref.: OP2062-0014US; 20ASL498PCO1US02 the current block being MIP, the predetermined intra prediction mode is derived as a planar mode (selecting planar mode ¶ [0596],[0617]).  

8-9. (Canceled)  

Re Claim 10. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 1, 
Deng teaches about, wherein, based on the intra prediction for the current block being MIP, a transform kernel for inverse secondary transform of the transform coefficient is determined to be a predetermined transform kernel, without being signaled through a bitstream (selecting the transform matrix kernel based on a classification and the MIP mode, ¶ [0617]). 

Re Claim 11. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 1, 
Deng teaches about, wherein the number of transform kernels available in a case where the current block is subjected to MIP is less than the number of transform kernels available in a case where the current block is not subjected to MIP (the number of transform kernels is reduced to 19 from the regular 67 intra-modes ¶ [0061]  when MIP mode is applied Sec.2.5, ¶ [0070]-[0073]). 

Re Claim 12. (Original) Deng, Chiang and Lee disclose, the image decoding method of claim 1, 
Deng teaches about, wherein first information specifying whether inverse secondary transform applies to the current block and second information specifying a transform kernel used for the inverse secondary transform are signaled as separate information (a first information specifying whether the secondary transform is to be applied is separately signaled as the MIP flag, ¶ [0008],[0567] Fig.23 ), and 
wherein the second information is signaled based on the first information specifying that inverse secondary transform applies to the current block (the second information representing a transform matrix kernel is coded with the MIP mode thus similarly signaled, ¶ [0617]).  

Re Claim 13. (Currently Amended) This claim represents the image decoding apparatus implementing each and every limitation of the method claim 1, comprising a memory and at least one processor (Deng: ¶ [0521]), hence it is rejected on the same mapped evidentiary premise mutatis mutandis.

 Re Claim 14. (Currently Amended) This claim represents the image encoding apparatus (Deng: an encoder ¶ [0524]) implementing each and every limitation of the prediction loop recited at claim 1, hence it is rejected on the same mapped evidentiary premises mutatis mutandis.

Re Claim 15. (Original) This claim represents the method of an image data transmission disclosed in Deng ([0524]) the method comprising an encoding method performed by an encoding apparatus fully implementing each and every limitation of the prediction loop of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/